Exhibit 10.5




FORM OF
NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is made as of
[__________] between Ocwen Financial Corporation, a Florida corporation
(together, with its subsidiaries and affiliates, the “Corporation”), and
[__________], an executive employee of the Corporation or one of its
subsidiaries (the “Executive”).


WHEREAS, the Corporation desires, by affording the Executive an opportunity to
purchase Shares of its common stock (“Stock”) pursuant to the Corporation’s 2017
Performance Incentive Plan (the “2017 Plan”), to further the objectives of the
2017 Plan.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:


1.     OPTION GRANT


The Corporation hereby grants to the Executive, pursuant to and subject to the
2017 Plan, the right and option (the “Options”) to purchase all or any part of
an aggregate [__________] Shares of common stock from the Corporation for a
purchase price of $[__________] per share (the “Strike Price”), on the terms and
conditions set forth in this Agreement.


2.     OPTION TERM


The term of the Options shall begin on the date of this Agreement and will
continue for a period of ten (10) years from the date of this Agreement.


3.     EXERCISE OF OPTIONS


A.
Vesting Schedule



Subject to the provisions of Paragraphs 5 and 6 below, 1/3 of the Options shall
vest in three (3) equal annual increments, as follows. One-third (1/3) of the
Options shall vest on each of the first three anniversaries of the date hereof.


B.
Accelerated Vesting



Notwithstanding the vesting schedule provided in Paragraph 3A above, if the
Executive’s employment is terminated by the Corporation without Cause, by the
Executive for Good Reason, or by reason of death, Disability or Retirement, then
the Options shall vest and shall become immediately exercisable in full on the
date of such termination; provided, however, that any acceleration of vesting
(other than for a termination by reason of the Executive’s Disability or the
Executive’s death) is subject to the condition precedent that the Executive


Confidential    Page 1 of 8    

--------------------------------------------------------------------------------




execute and deliver to the Company, not later than fifty five (55) days after
such termination of employment, a full release in favor of the Company (in a
form that will be provided by the Company to the Executive not later than ten
(10) days after such termination of employment) and such release shall not be
revoked by the Executive pursuant to any revocation rights provided by
applicable law (otherwise, if such release condition is not satisfied in such
circumstances, the termination shall be treated for purposes of the Award,
including for purposes of Section 5 below, as a resignation by the Executive
without Good Reason).


C.    General


Upon vesting, the Options may be exercised in whole or in part at any time
before the Options terminate, subject to the terms and conditions of this
Agreement. In no case may the Options be exercised as to less than 50 Shares at
any one time (or the remaining Shares then purchasable under the Options, if
less than 50 Shares) or for a fractional share. Except as provided in Paragraph
5 below, the Options may not be exercised unless the Executive shall, at the
time of the exercise, be an employee of the Corporation. During the Executive’s
lifetime, only he/she or his/her guardian or legal representative may exercise
the Options. The Executive shall have none of the rights of a stockholder with
respect to any of the Shares subject to the Options until such Shares shall be
issued in his/her name or the name of his/her designee following the exercise of
the Options.
.
4.     METHOD OF OPTION EXERCISE


A.
Subject to the terms and conditions of this Agreement, the Options may be
exercised by written notice to the Corporation at its executive offices to the
attention of the Corporate Secretary of the Corporation (the “Secretary”). Such
notice shall state the election to exercise the Options, shall state the number
of Shares in respect of which it is being exercised (the “Purchased Shares”) and
shall be signed by the person or persons so exercising the Options. Such notice
shall be accompanied by (i) a personal check payable to the order of the
Corporation for payment of the full purchase price of the Purchased Shares, (ii)
delivery to the Corporation of the number of Shares duly endorsed for transfer
and owned by the Executive which have an aggregate Fair Market Value equal to
the aggregate purchase price of the Purchased Shares, (iii) agreement to a
reduction in the number of Purchased Shares otherwise deliverable to the
Executive pursuant to the exercise of the Options with the number of shares
withheld having an aggregate Fair Market Value equal to the aggregate purchase
price of the Purchased Shares (before such reduction) and related tax
withholding obligations, or (iv) payment therefor made in such other manner as
may be acceptable to the Corporation on such terms as may be determined by the
Compensation Committee of the Board of Directors of the Corporation (the
“Committee”). “Fair Market Value” shall mean the average of the high and low
sales price of the Stock on the date of exercise, as reported on the primary
securities exchange on which the Stock is then traded (if the Stock is not then
publicly traded on a securities exchange, the Compensation Committee shall
determine the Fair Market Value of such Stock at its complete discretion). In
addition to and at the time of payment of the purchase price, the person
exercising the Options shall



Page 2 of 8    

--------------------------------------------------------------------------------




pay to the Corporation the full amount of any federal and state withholding or
other taxes applicable to the taxable income of such person resulting from such
exercise in cash unless the Committee in its sole discretion shall permit such
taxes to be paid in Stock or via reduction in shares pursuant to (iii) above.
Such payment may also be made in the form of payroll withholding, at the
election of the option holder. The Executive may request the Corporation’s
current form of election notice and make its election on such form.


B.
The Corporation shall deliver a certificate or certificates representing said
purchased Shares (or, at the option of the Corporation, provide evidence of
their issuance in book-entry form) as soon as practicable after receipt of the
notice and all required documents and payments as provided in this Paragraph 4.
The certificate or certificates for the Shares as to which the Options have been
so exercised may or may not be registered (including via book-entry) until at
least five business days after the date of the exercise of the Options. Unless
the person or persons exercising the Options shall otherwise direct the
Corporation in writing, such certificate or certificates for the Shares shall be
registered (including via book-entry) in the name of the person or persons so
exercising the Options and shall be delivered as aforesaid to or upon the
written order of the person or persons exercising the Options.



C.
In the event the Options shall be exercised, pursuant to Paragraphs 3 and 5
hereof, by any person or persons other than the Executive, such notice shall be
accompanied by appropriate proof of the derivative right of such person or
persons to exercise the Options.



D.
The date of exercise of the Options shall be the date on which the notice is
received by the Secretary. If such notice is received after the market close,
the following trading day will be considered the date of exercise. All Shares
that shall be purchased upon the exercise of the Options as provided herein
shall be fully paid and non-assessable.



5.     TERMINATION OF OPTIONS


The Options may not be exercised to any extent after termination of the Options
in one of the ways, whichever first occurs, set forth below in this Paragraph 5.


A.
The Options shall terminate upon the exercise of such Options in the manner
provided in this Agreement and the 2017 Plan, whether or not the Shares are
ultimately delivered.



B.
Except as may otherwise be provided in Paragraph 5 C below for the earlier
termination of the Options, the Options and all rights and obligations
thereunder shall expire ten (10) years after the date of this Agreement.



C.
If, prior to exercise, expiration, surrender or cancellation of the Options, the
Executive’s employment terminates:



(1)
by reason of Disability, then the Options shall terminate not later than (a)
three (3) years after the date of such termination of employment or (b) the end
of the Option’s term, whichever occurs first. In the event of the death of the
Executive, the Options shall



Page 3 of 8    

--------------------------------------------------------------------------------




terminate on the earlier to occur of: (i) three (3) years after the date of the
Executive’s death or (ii) the end of the Option’s term, during which period the
Options may be exercised by the person or persons to whom the Executive’s rights
shall pass by will or by the applicable laws of descent or distribution.
 
(2)
by action of the Corporation without Cause or by action of the Executive for
Good Reason, then the Options shall terminate three (3) years after the date of
the Executive’s termination, or upon the expiration of the term of the Options,
whichever occurs first.



(3)
by reason of termination of employment by the Corporation for Cause or
termination of employment by the Executive without Good Reason, then all Options
shall terminate on such date of termination of employment.



(4) by reason of the Retirement of the Executive, then all Options shall
terminate on the six (6) month anniversary of the date of such termination of
employment.


6.
CONDITIONS UPON TERMINATION OF EMPLOYMENT



If the employment of the Executive terminates by action of the Corporation
without Cause, by action of the Executive for Good Reason or by reason of
Retirement, then the rights of the Executive and the Options shall be subject to
the conditions that for a period of one (1) year following the effective date of
termination the Executive shall not (a) engage, either directly or indirectly,
in any manner or capacity as advisor, principal, agent, partner, officer,
director, employee, member of any association or otherwise, in any business or
activity which is at the time competitive with any business or activity
conducted by the Corporation, (b) solicit, directly or indirectly, any employee
of the Corporation to leave the employ of the Corporation for employment, hire
or engagement as an independent contractor elsewhere, (c) in any way interfere
with the relationship between any customer, supplier, licensee or business
relation of the Corporation or (d) share, reveal or utilize any Confidential
Information of the Corporation except as otherwise expressly permitted by
Corporation.


In addition, the rights of the Executive to the Options shall be subject to the
conditions that for a period of one (1) year he/she shall be available, unless
he/she shall has since died, at reasonable times for consultations at the
request of the Corporation’s management with respect to phases of the business
with which he/she was actively connected during his/her employment, but such
consultations shall not be required to be performed during usual vacation
periods or periods of illness or other incapacity or without reasonable
compensation and cost reimbursement. In the event that the above conditions are
not fulfilled, the Executive shall forfeit all rights to any unexercised portion
of the Options as of the date of such breach of condition. Any determination by
the Board of Directors of the Corporation with regard to this Paragraph 6 shall
be conclusive.


7.    ADJUSTMENT UPON CHANGES IN STOCK


If there shall be any change in the stock subject to the Options granted
hereunder, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, spin off of one or more


Page 4 of 8    

--------------------------------------------------------------------------------




subsidiaries or other change in the corporate structure, appropriate adjustments
shall be made by the Committee or the Board of Directors of the Corporation in
its reasonable discretion (or if the Corporation is not the surviving
corporation in any such transaction, the Board of Directors or compensation
committee of the surviving corporation – with the Committee or the Board of
Directors of the Corporation and the surviving corporation or its compensation
committee collectively referred to in this Paragraph 7 as the “Board”) in the
number and kind of Shares and the price per Share subject to the Options.
Without limiting the generality of the foregoing, in the event of a
restructuring or transaction resulting in some or all of the Corporation’s Stock
being convertible into equity of a separate company, the Board shall have the
authority to replace outstanding Options with any one or more of the following:
(1) adjusted options of the Corporation; (2) adjusted options on the equity of
the separate company; or (3) a combination of adjusted options on the shares of
both the Corporation and the separate company, all as the Board sees as
equitable. In the event of any such option adjustment and/or conversion, the
Board shall ensure, to the extent practical, that the aggregate value of the
Executive’s outstanding Options under this Agreement is preserved through the
conversion/adjustment. Any determination by the Board with regard to this
Paragraph 7 shall be conclusive. For the avoidance of doubt, in the event
Executive remains employed with the separate company that results from a
restructuring or transaction covered by this Paragraph 7, for purposes of this
Agreement, he/she will be deemed to remain employed as if he/she continued
employment with the Corporation such that the employment termination provisions
applicable to Options shall not be invoked unless and until his/her employment
with such separate company shall terminate.


8.    NON-TRANSFERABILITY OF OPTIONS


The Options shall not be transferable otherwise than by will or by the
applicable laws of descent and distribution. More particularly (but without
limiting the generality of the foregoing), the Options may not be assigned,
transferred (except as aforesaid), pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Options contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect.


9.    PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS


The Corporation shall at all times during the term of the Options reserve and
keep available such number of shares of Stock as will be sufficient to satisfy
the requirements of this Agreement, shall pay all original issue and/or transfer
taxes with respect to the issue and/or transfer of shares pursuant hereto to the
Executive and all other fees and expenses necessarily incurred by the
Corporation in connection therewith and will from time to time use its best
efforts to comply with all laws and regulations which, in the opinion of counsel
for the Corporation, shall be applicable thereto.


10. DEFINITIONS


A.
As used herein, the term “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential



Page 5 of 8    

--------------------------------------------------------------------------------




functions of his employment with the Corporation, even with reasonable
accommodation that does not impose an undue hardship on the Corporation, for
more than 180 days in any 12-month period, unless a longer period is required by
federal or state law, in which case that longer period would apply.


B.
As used herein, the term “Retirement” shall mean termination (other than by
reason of death or Disability) of the Executive's employment with the
Corporation or one of its subsidiaries pursuant to and in accordance with a plan
or program of the Corporation or subsidiary applicable to the Executive
provided, however, that for purposes of this Agreement only, the Executive must
have attained the age of 60 and been an employee of the Corporation for not less
than three (3) years as of the date of termination of employment by reason of
Retirement.



C.
As used herein, “Confidential Information” shall mean all information relating
to Corporation, including any of its subsidiaries, customers, vendors, and
affiliates, of any kind whatsoever; know-how; experience; expertise; business
plans; ways of doing business; business results or prospects; financial books,
data and plans; pricing; supplier information and agreements; investor or lender
data and information; business processes (whether or not the subject of a
patent), computer software and specifications therefore; leases; and any and all
agreements entered into by Corporation or its affiliates and any information
contained therein; database mining and marketing; customer relationship
management programs; any technical, operating, design, economic, client,
customer, consultant, consumer or collector related data and information,
marketing strategies or initiatives and plans which at the time or times
concerned is either capable of protection as a trade secret or is considered to
be of a confidential nature regardless of form. Confidential Information shall
not include: (a) information which is or becomes generally available to the
public other than as a result of a disclosure in breach of this Agreement, (b)
information which was available on a non-confidential basis prior to the date
hereof or becomes available from a person other than the Corporation who was not
otherwise bound by confidentiality obligations to the Corporation and was not
otherwise prohibited from disclosing the information or (c) Confidential
Information which is required by law to be disclosed, in which case, Executive
will provide the Corporation with notice of such obligation immediately to allow
the Corporation to seek such intervention as it may deem appropriate to prevent
such disclosure including and not limited to initiating legal or administrative
proceedings prior to disclosure.



D.
As used herein, “Annualized Rate of Return” shall be determined as a function of
the Corporation’s stock price appreciation and dividends and other distributions
over the Strike Price. For this purpose, dividends and other distributions shall
be deemed reinvested in stock of the Company on the date such dividends and
distributions are paid to shareholders. The Compensation Committee shall make
all determinations of Annualized Rate of Return under this Agreement at its sole
discretion.



E.
As used herein, “Cause” shall mean (a) conviction of, or plea of guilty or nolo
contendere to, a felony; (b) willful and continued failure to use reasonable
best efforts to substantially perform Executive’s duties that Executive fails to
remedy to the Committee or the Board of



Page 6 of 8    

--------------------------------------------------------------------------------




Directors’ reasonable satisfaction of the Corporation (excluding the Executive,
if he/she is then a member of within 30 days after written notice is delivered
to Executive by the Corporation that sets forth in reasonable detail the basis
of such failure; or (c) willful misconduct that is or may reasonably be expected
to have a material adverse effect on the reputation or interests of the
Corporation.


F.
As used herein, “Good Reason” shall mean (a) a material reduction by the
Corporation in Executive’s base salary, annual incentive opportunity or annual
total target direct compensation; (b) a material diminution in Executive’s
position, authority, duties or responsibilities (including reporting
responsibilities) or failure by the Board to re-nominate Executive for
reelection to the Board for the period during which Executive serves as Chief
Executive Officer; (c) a relocation of Executive’s location of employment by
more than 50 miles from the office where Executive is located as of the
Effective Date; or (d) the Company’s material breach of any provision of the
Executive’s offer letter; provided that, for the purposes of clauses (a) through
(d), (i) Executive gives written notice to the Corporation setting forth in
reasonable detail the basis of the event within 30 days of becoming aware of it,
(ii) such event has not been cured within 30 days after Executive gives written
notice and (iii) Executive terminates his employment within 90 days after giving
the notice described under clause (i), above.



11. AMENDMENT


In the event that the Board of Directors of the Corporation shall amend the 2017
Plan and such amendment shall modify or otherwise affect the subject matter of
this Agreement, this Agreement shall, to that extent, be deemed to be amended by
such amendment to the 2017 Plan.


12. CONSTRUCTION


In the event of any conflict between the 2017 Plan and this Agreement, the
provisions of the 2017 Plan shall control. If any provision of this Agreement is
held to be invalid or unenforceable for any reason, such provision shall be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the parties and, in any event, the remaining provisions of this
Agreement shall remain in full force and effect and shall be binding upon the
parties hereto. This Agreement shall be governed in all respects by the laws of
the State of Florida.


13. ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the Corporation and the
Participant and supersedes all other discussions, correspondence,
representations, understandings and agreements between the parties, with respect
to the subject matter hereof.


14. HEADINGS


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.


Page 7 of 8    

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




OCWEN FINANCIAL CORPORATION




By:                     
[__________]
    
    




EXECUTIVE




By:    ______________________________
[__________]


Page 8 of 8    